Title: To George Washington from Fielding Lewis, Sr., 24 April 1781
From: Lewis, Fielding, Sr.
To: Washington, George


                        
                            Dear Sir
                            April the 24th 1781
                        
                        My bad state of health has confined me within doors ever since last October and at times reduced very low I
                            am something better this week past and am yet hopefull that good weather and exercise may give me some relief; the old
                            Lady has been very ill, is now out of danger and will soon be able to leave her room, my family are well, Betsy will
                            shortly enter into the marriage State with Mr Chas Carter second Son to Mr Edward Carter who appears to be a prudent young
                            Man with whom I hope she will be as happy as the times, and this world will admitt to us poor mortals. Your Neice Fanny
                            Washington was married to Colo. Ball about a fortnight since and has removed to his Seat below the Town, your other
                            relations are well, except Colo. J. Washington who I fear is far gone in a consumption and cannot last much longer.
                        Our State affairs go on as usual, as bad as possible, altho’ we have the Enemy among us, yet there is not
                            that Spirit which prevailed at the beginning of our contest with Great Britain owing in my opinion to the ignorance of our
                            Assembly in making Laws that has only served to involve us in debt more than any other State without making any provision
                            for our defence, the Militia are without arms, and yet much harrassed by being so frequently called on, and when on duty
                            are of very little service, no provisions salted last fall for the use of the army, therefore every planter &
                            Farmer are obliged to deliver up one tenth part of all his Cattle to Commissioners, which Cattle are to be fatned at the
                            expence of the State for the use of the army, this regulation is much censured as the provisions will cost the State near
                            double the money it could have been purchased for in the fall the extrodinary expence of Provisions, Pastures, Cow keepers
                            & Cowkeepers Servants, Commissioners &a beside other abuses I think will at least double the expence,
                            besides these Commissioners will abuse their trust by taking such part of a mans stock that will be most prejudicial to
                            him if they should be found in better order than the others, such as young cows with Calf or young Steers. Our taxes are
                            laid in such a manner that some Countys pay very little, and others full proportion owing to the ignorance or villany of
                            the Assessors by which means some Estates must be ruined in those Countys which are fully assessed when the others will
                            become rich; most of the Money Laws appear to me to be calculated for the destruction of the large Estates in Lands
                            & Negro’s and reducing the owners to poverty, in this County Mr Page pays upwards of four thousand pounds this
                            year Tax on his House, my Dwelling house & offices will cost me upwards of two thousand five hundred pounds, these
                            kind of taxes must destroy all improvement the Interest of the money wch good buildings cost, is a heavy tax considering
                            the principal is waisting daily, yet this tax would not be so grevious was it generally the same, but so far from being
                            general most Countys have not laid a shilling tax on buildings, and I am informed that the whole assessment of Rockingham
                            County amounts to only about Six Thousand pounds wch I suppose is not one thirtieth part of its value. our late Assembly
                            has made paper money a legal tender for old debts pound for pound which will enable all those that chuse to take the
                            advantage of the law, to pay a debt of a Thousand pounds with about eight pounds; (Patrick Henry the promoter of this Law
                            it’s reported) in short injustice, luxury, and extravagancy has arrived to so great a pitch in this State that I shall not
                            be surprized if the all wise providence permits our Enemy to chastise us for our sins. As Expresses are frequently passing
                            to you I expect your information is better than I can give you, the Enemys privateers are troblesome on the Rivers, no
                            person that lives on the banks of Potomack can have any certainty of not being taken out of his bed before Morning, most
                            people have removed their furniture, and many familys are gone into the forrest where places could be got, Colo. J.
                            Washington has removed to his Son in Laws Mr W. Washingtons near Popes Creek I expect he has given you better information
                            about the matter than I am able; our distress is truly alarming no arms to defend ourselves, Taxes high, no price for
                            Corn, Wheat, Flower, or Tobacco equal to the depretiation of our Money, and all kinds of imported Goods so high that none
                            can afford to buy except the Tradesmen and speculators; Gentlemen of fortune much distressed where the taxes have been
                            laid according to the intention of the Assembly, and those Countys which have been favoured don’t feel them, in short
                            those that were needy and had little or nothing to support them, are now the best able to live, they give greater prices
                            at Sales than any other people, dress better & I beleive keep as good tables. Our Money will pass only in the
                            State occasioned by our Assemblys not having provided proper funds for its redemption, even our proportion of Continental
                            Money alltho’ the States are security for its redemption will not pass out of the State. Our new Assembly will meet next
                            Month, but I have little expectation that we shall be benefitted by their wisdom; I have generally been mistaken in my
                            speculations, yet I would make one more if it was practicable, that is, to sell all my property in Virginia and purchase
                            in some of the northern States; for I can clearly foresee that we shall be so much more burthened with debt than our
                            neighbouring northern Brethren, that it will be in their power hereafter to purchase our Estates on their own terms, or we
                            must, pay the debt perhaps at one hundreth part of the sum due, perhaps a thousandth part. Mr Lewis & Betsy joins
                            me in our loves to you & Yr Lady I am Dear Sir your most affectionate Humble Servant
                        
                            Fielding Lewis
                        
                        
                            It’s reported that Genl Phillips is moving up James River with his Ships, the Inhabitants of Richmond
                                are removing the public Stores from thence, and their private property, so that the place of our Assemblys meeting
                                will probably be changed either to Alexandria, or this place. 
                        

                    